Exhibit 99.2 Canadian Satellite Radio Holdings Inc. Interim Consolidated Financial Statements (Unaudited) May 31, 2009 Canadian Satellite Radio Holdings Inc. Interim Consolidated Balance Sheet (Unaudited) May 31, $ August 31, $ Assets Current assets Cash Short term investments (note 3) Restricted investments - letter of credit Accounts receivable Inventory Prepaid expenses and other assets Restricted investments (note 4) - Long term prepaids Property and equipment Contract rights, distribution rights and computer software Total assets Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities Interest payable Deferred revenue Long-term debt (note 4) Deferred revenue Long-term obligations Total liabilities Shareholders’ Equity Share capital (note 6) Contributed surplus (note 6) Deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity 1 Canadian Satellite Radio Holdings Inc.
